Citation Nr: 1531192	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-31 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received as sufficient to reopen entitlement to service connection for a pulmonary disability, claimed as "breathing difficulty".

2.  Entitlement to service connection for a pulmonary disability, claimed as "breathing difficulty".

3.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected foot disability.

4.  Entitlement to service connection for sciatica of the bilateral lower extremities, to include as secondary to a low back disability.

5.  Entitlement to an initial rating in excess of 10 percent prior to January 2, 2013, and in excess of 30 percent thereafter for service-connected hidradenitis suppurativa (claimed as any skin condition).

6.  Entitlement to an initial compensable rating prior to August 12, 2011, and in excess of 10 percent thereafter for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from March 1976 to March 1979 and from June 1981 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Philadelphia, Pennsylvania.  In July 2009, service connection for a lumbar strain and breathing difficulty was denied.  In July 2010, service connection was established for hidradenitis suppurativa and was assigned a 10 percent rating.  In that same rating decision a noncompensable evaluation for service-connected pes planus was established.  In July 2012, the RO staged an increased rating for the Veteran's service-connected pes planus to 10 percent, effective August 12, 2011.  In January 2014, the RO denied service connection for sciatica of the bilateral lower extremities.  In March 2014, the RO granted an increased staged rating of 30 percent for service-connected hidradenitis suppurativa, effective January 2, 2013.  The Board notes that because the increase and assignment of separate evaluations did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).




FINDINGS OF FACT

1.  A November 1997 RO decision that denied service connection for breathing difficulty was not appealed and the decision became final.

2.  New and material evidence has been received since the November 1997 decision to substantiate the claim of entitlement to service connection for a pulmonary disability.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  Symptoms of breathing difficulty have already been attributed to other currently service-connected disabilities.

4.  A low back disability did not manifest while in service or within one year of service, and is not otherwise shown to be related to service, nor is it due to or aggravated by service-connected disability.

5.  Sciatica of the bilateral lower extremities, to include as secondary to a low back disability, is not a currently diagnosed disability.  This bilateral disability did not manifest while in service or within one year of service, and is not otherwise shown to be related to service, nor is it due to or aggravated by service-connected disability.

6.  Prior to January 2, 2013, hidradenitis suppurativa was manifested by symptoms affecting more than 5 percent, but less than 20 percent of his total or exposed body area and required the intermittent use of immunosuppressive drugs for less than six weeks.  

7.  Since January 2, 2013, hidradenitis suppurativa has been manifested by symptoms affecting more than 40 percent of his total exposed body area.  

8.  Prior to August 12, 2011, bilateral pes planus was manifested by mild symptoms relieved by orthotics.

9.  Since August 12, 2011, bilateral pes planus has been manifested by moderate symptoms, including weight-bearing lines over or medial to the great toes, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.


CONCLUSIONS OF LAW

1. The November 1997 RO decision that denied service connection for breathing difficulty became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2. The criteria to reopen service connection for breathing difficulty have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

3.  The criteria to establish service connection for a pulmonary disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

5.  The criteria to establish service connection for sciatica of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

6.  The schedular criteria for an initial disability rating of 10 percent prior to January 2, 2013, for hidradenitis suppurativa have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.118, Diagnostic Code 7806-7828.

7.  The schedular criteria for a disability rating in excess of 60 percent since January 2, 2013, for hidradenitis suppurativa have been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.118, Diagnostic Code 7806-7828.

8.  The schedular criteria for an initial compensable disability rating prior to August 12, 2011, for pes planus have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Code 5276.

9.  The schedular criteria for a disability rating in excess of 10 percent since August 12, 2011, for pes planus have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for breathing difficulty in May 1997 for a breathing difficulty due to a broken nose.  Subsequently, the Veteran was granted service connection for a broken nose in July 2009, but was denied service connection for breathing difficulty as a separate condition.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for breathing difficulty.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied the claim in a November 1997 rating decision on the grounds that there was no evidence that the Veteran's disability was related to service.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and are not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discusses the possibility of a nexus for this disability.  This evidence includes VA treatment records from June to August 2009 that had not previously been associated with the file.  These records noted chest x-ray findings of prominent bulla in the right upper lobe with biapical and right lung base pleural parenchymal scarring.  As these documents represent evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for breathing difficulty.

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for Breathing Difficulty

The Veteran contends that he developed breathing difficulty due to service.  Originally, the Veteran filed a claim for breathing difficulty due to a broken nose in May 1997.  Since that time, the Veteran has become service-connected for a fractured nose with allergic rhinitis.  

Service treatment records for breathing difficulty include some issues with sinus problems, upper respiratory infections with sinus congestion, and rhinitis between 1977 and 1978.  However, these conditions appear to have been acute as they resolved upon discharge from his first period of service.  

On VA examination in May 2009, the Veteran endorsed current symptoms of occasional breathing difficulty.  He explained to the examiner that his nose had been clogged intermittently ever since he broke it in service.  The examiner noted 20 percent bilateral nasal obstruction, and found no polyps or septal deviation, no permanent hypertrophy of turbinates from bacterial rhinitis, and no rhinoscleroma, tissue loss, scarring, or deformity of the nose.

VA treatment records from March 2009 show that the Veteran endorsed right sided chest wall discomfort and shortness of breath.  Chest x-ray findings revealed a normal cardiac silhouette on frontal and lateral views of the Veteran's chest.  There was no air space consolidation, pneumothorax, pulmonary edema or pleural effusion.  There was evidence of prominent bulla in the right upper lobe with biapical and right lung base pleural parenchymal scarring.  VA treatment records also discuss the Veteran's persistent use of illegal drugs that he inhales on a frequent basis.  The Veteran also sought renewal for an Albuterol inhaler due to mild dyspnea on exertion.  His lungs were clear at this time and his heart had a regular rate with no murmurs found.  The Veteran was advised to quit smoking due to his current tobacco use, which he declined.  Subsequent VA treatment records do not show a current prescription for an inhaler.

The Veteran received another VA examination for his nasal fracture and chronic sinusitis in June 2010.  He endorsed "difficulty breathing through his nose over the years."  The examiner diagnosed a previous nasal fracture with a mild right septal deviation and allergic rhinitis.  The examiner opined that the Veteran's sinus condition correlates more with allergic rhinitis as opposed to issues with chronic sinusitis.  The examiner found that the Veteran's current condition is related to his previous condition, which is currently service-connected.  The Board finds this medical opinion highly probative of the Veteran's current condition because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Implicit in the claim is the Veteran's belief that he has a respiratory disability.  However, the Veteran has not established his competence to establish the existence of a separate respiratory disability.  The Board finds that the question of whether the Veteran has the claimed disability is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The complaints of breathing difficulty endorsed by the Veteran throughout the appeal have already been service-connected.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that there is no current breathing disability, other than a fractured nose with allergic rhinitis.  The evidence reflects that the observed symptomatology is already encompassed by one or more service-connected disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disability

The Veteran contends that he developed a low back disability as a result of service.  Specifically, he believes that his low back symptoms are a result of his service-connected bilateral foot condition.  

Service treatment records from May 1978 show treatment for low back pain that had existed for approximately five days.  There was no history of trauma noted, but there was a muscle spasm found.  The Veteran was diagnosed with a muscle strain and treated with Robaxin for three days.  There are no other treatment records for this condition during service.  In fact, the Veteran affirmatively denied any recurrent back pain in his medical history report prior to his second period of service.  Accordingly, the evidence suggests that the Veteran's low back pain was an acute condition that resolved prior to separation from his first period of service.

VA treatment records from March 2000 indicate that the Veteran's spine was straight, mobile, and nontender.  On VA examination in May 2010, the Veteran endorsed low back pain that is "present most of the time."  There was no radiation of pain to the lower extremities at this time.  His gait was normal and he did not use assistive mobile devices.  Walking more than one mile would aggravate his low back pain.  X-rays of the low back do not show arthritis.  The Veteran was diagnosed with a lumbar strain.  The examiner opined that it is more likely than not that the Veteran's currently diagnosed lumbar strain is not related to the single episode of back pain documented in-service.  The examiner further opined that the Veteran's current lumbar strain is not related to his service-connected bilateral foot disability based on the lack of complaints by the Veteran post-service while he would consistently seek treatment for other conditions.  The examiner further explained that the Veteran affirmatively denied any back pain or foot trouble during his second period of service entrance report of medical history.  The Board agrees that such statements made by the Veteran for VA disability compensation purposes regarding low back pain are of lesser probative value than his previous more contemporaneous in-service histories.  The Board finds this medical opinion highly probative of a negative nexus to service or a service-connected disability because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that a low back disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sciatica of the Bilateral Lower Extremities

The Veteran asserts that he developed sciatica of the bilateral lower extremities as a result of his lumbar strain.  Service records do not contain entries for symptoms or treatment of sciatica.  VA treatment records from March 2000 show that the Veteran had an otherwise normal "light and deep touch equal bilaterally in upper and lower extremities."

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been shown to have sciatica in his bilateral lower extremities that is related to service or to have been caused by a service-connected disability.  Even if such disability exists, as he is not service-connected for a low back disability, there is no basis to grant secondary service connection.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that sciatica of the bilateral lower extremities did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not related to service or a service-connected disability for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  

Staged Ratings for Hidradenitis Suppurativa

The Veteran asserts that higher ratings are warranted for his service-connected hidradenitis suppurativa (skin disorder), which is currently rated at 10 percent prior to January 2, 2013, and 30 percent thereafter.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806-7828.  The Board notes that hyphenated Diagnostic Codes may be used when rating an unlisted condition by analogy; the additional Code shown after the hyphen identifies the basis for the evaluation assigned.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available.  See 38 C.F.R. §§ 4.20, 4.27.

Skin disabilities are rated under 38 C.F.R. § 4.118.  The Veteran's skin disorder is rated under Diagnostic Code 7806-7828 because it requires two Diagnostic Codes to appropriately rate his acne skin disorder that affects the entire body.  Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating.  Id., DC 7806.  
 
Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Id.
 
Dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Id.
 
Dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas, and; requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Id.
DC 7828 contemplates superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck.  Id.  A maximum 30 percent rating contemplates deep acne affecting 40 percent or more of the face and neck.  Id.  

The Veteran's disability could also be rated as disfigurement of the head, face, or neck under DC 7800, or scars under DCs 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  Id.

After a full review of the record, and as discussed below, the Board concludes that an initial rating in excess of 10 percent for a skin disorder prior to January 2, 2013, is not warranted.  However, a rating of 60 percent thereafter is warranted.  

Service treatment records show that the Veteran was treated for pseudofolliculitis barbae and acne during service.  VA treatment records show that the Veteran has been prescribed topical treatments for his skin disorder throughout the period on appeal.  He was also given ILK injections in November 2009 and July 2010.

On VA examination in June 2010, the Veteran endorsed skin breakouts and painful bumps on his face.  He also mentioned "similar, painful lesions that can drain in the groin."  The examiner made note of the Veteran's report that he "seldom has scalp or axillary lesions."  On physical examination, the examiner found "ice pick scars in the malar cheeks bilaterally and the bridge of [the Veteran's] nose."  There were "multiple hyperpigmented nodules, some with sinus tracks, most centered on the bridge of his nose."  The examiner noted that there was a "tender subcutaneous nodule with a dusky erythema with some drainage in the beard by the left jaw.  There are a few follicular pustules on his upper back.  There are extensive post inflammatory hyperpigmented macules on the back.  In the bilateral groin, there are several draining cysts and pustules."  The examiner diagnosed hidradenitis suppurativa and explained that the Veteran was likely diagnosed in service with acne instead as this is a common diagnosis to receive before the characteristics of hidradenitis suppurativa can develop.  The examiner noted that 10 percent of the Veteran's exposed areas are affected and 10 percent of the Veteran's entire body is affected by this skin disorder.  

The Veteran received another VA examination in August 2011 for this skin disorder.  The examiner noted that the Veteran continued to use topical creams and washes for his skin and also received Kenalog injections for cysts on his face and nose area.  The Veteran described his condition as "constant and progressively worse."  The examiner found that the total body area affected was between 3 and 5 percent, and the exposed area affected was between 2 and 3 percent.  The examiner diagnosed cystic nodular acne along with pseudofolliculitis barbae.  There were also inactive, scarred down cysts in the groin area.  

On VA examination in January 2013, the Veteran endorsed worsening painful skin bumps on his face and groin areas.  He estimated that "very large painful lesions" occur "about every 4 to 6 weeks."  The examiner noted that the type of scarring of the Veteran's face is directly related to his hidradenitis suppurativa.  The Veteran was noted to be using prescribed topical medications and washes only at this time.  On physical examination, the examiner noted "a large, inflamed draining nodule at the angle of the jaw.  There are some scattered inflamed papules and nodules on the mid face and beard.  There is some ice pick scarring in the central face.  There is some mild patchy hair loss in the beard and suprapubic areas.  There is a small tender papule in the right groin and a similar small tender papule in the left perineal area."  The examiner continued the hidradenitis diagnosis "under the acne heading," and stated that it affects 40 percent or more of the Veteran's face and neck and affects other bodily areas as well.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that prior to January 2, 2013, the Veteran's service-connected skin disorder is primarily manifested by an acne skin disorder that affected at least 5 percent, but less than 20 percent of his entire body or the exposed areas affected, and intermittent use of immunosuppressive drugs for less than six weeks.  Since January 2, 2013, the Veteran's skin disorder was primarily manifested by an acne skin disorder that affects more than 40 percent of his face and neck (exposed areas) as well as other bodily areas.  There is no medical or lay evidence of other skin symptoms that would not result in the pyramiding of other skin-related Diagnostic Codes.  The Board has considered whether higher ratings are available under DC 7800 for a disfigurement of the head, face, or neck, or under Diagnostic Codes 7801-7805 for scars.  The Board finds that at no time during the pendency of this appeal has the Veteran's skin disorder been shown to result in any disfigurement or scarring that would result in a higher or separate rating.  The Veteran's skin-related symptoms are clearly accounted for in the staged ratings pursuant to DC 7806-7828.  Thus, DC 7800-7805, 7807-7812, 7814-7827, and 7829-7833 are not for application.

Based on the foregoing, the Board concludes that the Veteran's skin disorder has been no more than 10 percent disabling prior to January 2, 2013, and no more than 60 percent disabling thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Staged Ratings for Pes Planus

The Veteran asserts that higher ratings are warranted for his service-connected pes planus, which is currently rated at 0 percent prior to August 12, 2011, and 10 percent thereafter.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.

DC 5276 provides that a noncompensable evaluation is assigned where there are mild symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral acquired flatfoot (pes planus) disability manifested by weight-bearing lines over or medial to the great toes, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The maximum 50 percent evaluation is warranted for pronounced bilateral disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation, and where the condition is not improved by orthopedic shoes or appliances.

After a full review of the record, and as discussed below, the Board concludes that an initial compensable rating for bilateral pes planus prior to August 12, 2011, and in excess of 10 percent thereafter is not warranted.  

Service treatment records show that the Veteran was treated for and diagnosed with mild bilateral pes planus.  VA treatment records reveal that the Veteran was prescribed custom Gelfoam orthotics in March 2009.  Subsequently, the Veteran continued to seek treatment for foot pain.
 
The Veteran received a VA examination in May 2010.  At this time, the Veteran endorsed bilateral foot pain that was made worse with weight bearing, walking, and standing.  He was not found to be wearing orthotics at the time of this examination, but the Veteran did tell the examiner that he would occasionally wear orthopaedic shoes at home or when walking or attending substance abuse classes.  The Veteran explained that he did not find any benefit from wearing these types of corrective devices.  On physical examination, the Veteran's gait was normal without assistive devices.  While standing without the Veteran's shoes or socks on, there was very minimal pes planus present in both feet.  There was no hallux valgus deformity in either foot.  There was tenderness to palpation over the medial arch of both feet.  There was no edema, weakness, or painful motion of either foot.  There was no Achilles tendon malalignment for the flat foot bilaterally and there was no pain on manipulation for flat foot other than the localized tenderness to direct palpation over the medial arches bilaterally.  X-rays of both feet showed no arthritis.  There was no evidence of abnormal weight bearing.  There were no callosities in either foot.  There was no skin breakdown in either foot and there was no unusual shoe wear in either foot.  The Veteran was diagnosed with mild, bilateral pes planus.

On VA examination in August 2011, the Veteran endorsed "moderate-to-severe constant pain of both feet, which occurs with rest, standing, and walking," as well as "weakness and fatigability of both feet."  The Veteran had a mild, antalgic gait.  He denied the use of assistive mobile devices as well as the use of corrective devices for either foot.  On physical examination, there was a hallux valgus deformity noted of both great toes, deviated laterally 20 degrees for both great toes.  With active and passive range of motion with the use of a goniometer, the range of motion of all toes of both feet was normal.  With repetitive use times three, the range of motion was not limited from pain, fatigue, weakness, or lack of endurance.  With active and passive range of motion with the use of a goniometer, bilateral foot examination showed dorsiflexion 0 to 20 degrees, plantar flexion 0 to 45 degrees, inversion 0 to 35 degrees, and eversion 0 to 25 degrees.  There was no evidence of pain in the feet bilaterally with range of motion.  With repetitive use times three, the range of motion did not elicit additional pain, fatigue, weakness, or lack of endurance.  There was no edema, no weakness, and no instability of the feet bilaterally.  There was mild tenderness noted along the entire plantar aspect of both feet.  In regard to functional limitation in standing and walking, the Veteran had difficulty standing for 15 minutes and walking more than 10 minutes due to bilateral foot pain.  There was functional limitation in standing and walking.  There was evidence of mild callus formation noted of both heels as well as unusual shoe pattern wear of both shoes to suggest abnormal weight-bearing.  The Veteran does have flat feet for both feet and Achilles tendon was midline for both feet.  There was minimal pain on manipulation of flatfoot condition of both flat feet.  The examiner diagnosed bilateral pes planus, flat feet, plantar fasciitis, and foot strain.

The Veteran received another VA examination in December 2012.  According to the examiner, the Veteran reported that he "wears sneakers because he finds hard soles too painful for walking."  He also told the examiner that he wore out his orthopedic shoes that he received in 2009.  The Veteran endorsed symptoms of pain in both feet that is "accentuated on use when he walks 1 block."  There was discomfort over both toes up to the heel when mild finger pressure was applied.  The Veteran reported that this pain would shoot up his ankle and then into his upper shin on the right leg and to the upper calf on the left leg.  He also had bilateral pain on manipulation of the feet.  There was no swelling in his feet at this time, but the Veteran did endorse swelling "from time to time."  There were no characteristic calluses noted by the examiner.  The Veteran reported that his symptoms were relieved somewhat by built-up shoes, but he had not been wearing them for over two years.  He had extreme tenderness on the plantar surfaces of both feet.  The Veteran had tenderness starting at the plantar toes to relatively mild pressure bilaterally and tenderness throughout the entire plantar surface of the feet to the heels.  The examiner was unsure if this would be improved by orthopedic shoes or appliances.  The examiner next used a goniometer to physically exam the Veteran's disability.  The Veteran had a l0-degree valgus deformity of both big toes.  He had decreased longitudinal arch height on weightbearing in both feet.  There was no marked deformity of the foot.  He had pronation of the foot to 30 degrees on the right and 15 degrees on the left.  It was unknown whether orthopedic shoes have improved this condition.  The weightbearing line did fall over the great toe.  There was no other lower extremity deformity other than pes planus causing alteration of the weightbearing line.  The Veteran had no marked inward bowing of the Achilles, and no marked displacement or spasm of the Achilles tendon.  Radiographic imaging results from March 2010 did not reveal traumatic arthritis.  The examiner continued the diagnosis of bilateral pes planus.

Radiographic imaging results from January 2013 VA treatment records revealed pes planus with mild hallux valgus deformity.  According the physician, findings were not significantly changed as otherwise bony structures appeared unremarkable and joint spaces appeared maintained without evidence of erosive changes.

On VA examination in August 2013, the Veteran endorsed worsened bilateral foot pain.  There were no symptoms of pain on manipulation of the feet.  There was no indication of swelling and there were no characteristic calluses.  The Veteran's symptoms were not relieved by arch supports or built-up shoes or orthotics.  There was no extreme tenderness of plantar surface on either foot.  The Veteran had decreased longitudinal arch height on weight-bearing.  There was no objective evidence of marked deformity of the foot or marked pronation.  The Veteran's weight-bearing line did not fall over or medial to the great toe.  There were no other pertinent findings, complications, conditions, signs and/or symptoms.  The examiner continued the diagnosis of bilateral pes planus.

The Board has considered whether higher or separate Diagnostic Codes are applicable.  Prior to August 12, 2011, the Veteran does not meet the DC 5276 criteria for a compensable rating because he has not been shown to have moderate bilateral acquired flatfoot (pes planus) disability manifested by weight-bearing lines over or medial to the great toes, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  Since August 12, 2011, the evidence of record indicates that the Veteran's service-connected bilateral pes planus is primarily manifested by moderate bilateral acquired flatfoot (pes planus) disability manifested by weight-bearing lines over or medial to the great toes, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  There is no medical or lay evidence of other foot symptoms that would not result in the pyramiding of other foot-related Diagnostic Codes.  The Board notes that the Veteran is already service-connected for his bilateral hallux valgus disability.  The Veteran's bilateral foot symptoms are clearly accounted for in the staged ratings pursuant to DC 5276.  Thus, Diagnostic Codes 5277-5284 are not for application.

Based on the foregoing, the Board concludes that the Veteran's bilateral pes planus has been no more than 0 percent disabling for the period prior to August 12, 2011, and no more than 10 percent disabling thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence indicates that the Veteran has been in receipt of a total disability rating due to individual unemployability since December 11, 2012.  Prior to that time, the Veteran was unemployed, but did not meet the schedular criteria for a total disability rating due to individual unemployability.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  The Board finds that the Veteran does not meet the schedular requirements for an award of TDIU under 4.16(a) prior to December 11, 2012, because he was only service connected for four disabilities, which combined only totalled 40 percent, and none of them were greater than 30 percent.  

The Board has also considered whether referral for an extraschedular rating is warranted for his service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The criteria for a skin disorder rate the disability on the basis of percentage of bodily area affected; thus, the demonstrated manifestations specifically associated with his service-connected hidradenitis suppurativa - namely acne covering most of his face and other bodily areas - are contemplated by the provisions of the rating schedule.  The criteria for pes planus rate the disability on the basis of the severity of symptoms, including weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet; thus, the demonstrated manifestations specifically associated with his service-connected pes planus - namely mild symptoms relieved by orthotics and then moderate, bilateral weight-bearing lines over or medial to great toes with inward bowing of the tendo Achillis with pain on manipulation and use of the feet - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for pes planus and a skin disorder.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in July 2011 and July 2013, prior to the initial adjudication of the service connection claims for a low back disability, breathing difficulty, and sciatica of the bilateral lower extremities, which are on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the July 2011 and July 2013 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his service connection claims for a low back disability and breathing difficulty in May 2009, May 2010, and June 2010, and for his initial rating claims for a skin disorder and pes planus in May 2010, June 2010, December 2012, January 2013, and August 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of a relationship between a current disability and service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment of peripheral neuropathy of the feet, and on separation examination the lower extremities were normal regarding this condition.  Moreover, while post-service evidence shows peripheral neuropathy types of pain, these appear to be acute episodes.  As is discussed in greater detail, the claimed peripheral neuropathy disabilities have not been diagnosed or been shown to be related to a service-connected disability.  Consequently, a VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

New and material evidence has been submitted in order to reopen entitlement to service connection for breathing difficulty.

Entitlement to service connection for a pulmonary disability, claimed as breathing difficulty, is denied.

Entitlement to service connection for a low back disability, to include as secondary to a service-connected foot disability is denied.

Entitlement to service connection for sciatica of the bilateral lower extremities, to include as secondary to a low back disability is denied.

Entitlement to an initial rating in excess of 10 percent prior to January 2, 2013, for hidradenitis suppurativa (claimed as any skin condition) is denied.

Entitlement to a rating of 60 percent for the period since January 2, 2013, for hidradenitis suppurativa (claimed as any skin condition) is granted.

Entitlement to an initial compensable rating prior to August 12, 2011, and in excess of 10 percent thereafter for service-connected bilateral pes planus is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


